Case: 12-11818       Date Filed: 04/07/2014      Page: 1 of 30


                                                                                 [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT


                                        No. 12-11818


                      D.C. Docket No. 1:09-cv-02210-KOB-TMP



TREVIS CALDWELL,
                                                                        Plaintiff-Appellant,

                                           versus

WARDEN, FCI TALLADEGA,
UNIT MANAGER,
LIEUTENANTS,
                                                                     Defendants-Appellees.



                       Appeal from the United States District Court for
                              the Northern District of Alabama


                                      (April 7, 2014)


Before HULL, Circuit Judge, and GOLDBERG, ∗ Judge, and SMITH, ** District
Judge.



       ∗
          Honorable Richard W. Goldberg, United States Court of International Trade Judge,
sitting by designation.
               Case: 12-11818       Date Filed: 04/07/2014       Page: 2 of 30


HULL, Circuit Judge:

       While incarcerated at FCI-Talladega in Alabama, plaintiff Trevis Caldwell

was assaulted and stabbed by his cellmate, Jeremy Pinson. Caldwell brought a pro

se Bivens 1 action against three federal prison officials—defendant William Elston,

the Unit Manager at FCI-Talladega, and defendants Vernessa Williams and

Wilbert Davis,2 lieutenants at FCI-Talladega—for their alleged deliberate

indifference to the substantial risk of serious harm that inmate Pinson posed to

plaintiff Caldwell.

       The district court granted summary judgment in favor of the three

defendants. After review of the record and the briefs of the parties, and having the

benefit of oral argument, we vacate the district court’s judgment and remand for

further proceedings.




       **
          Honorable C. Lynwood Smith, Jr., United States District Judge for the Northern
District of Alabama, sitting by designation.
       1
        Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 395–
97, 91 S. Ct. 1999, 2004-05 (1971).
       2
        The defendants’ names are spelled in various ways throughout the district court docket.
The correct spellings of the defendants’ names were eventually clarified. We use the corrected
spellings in this opinion.


                                               2
                Case: 12-11818       Date Filed: 04/07/2014        Page: 3 of 30


                             I. FACTUAL BACKGROUND

       Because the defendants moved for summary judgment, we present the facts

in the light most favorable to plaintiff Caldwell, construing all reasonable

inferences in his favor. 3

A.     Special Management Unit

       The events giving rise to this case occurred in the Special Management Unit

at FCI-Talladega in Alabama (“SMU”). The SMU is a non-punitive unit for very

disruptive inmates who require greater management to ensure the safety, security,

and orderly operation of federal prisons. The SMU houses high security inmates

from other prisons throughout the federal prison system.

B.     Inmate Pinson

       In April 2009, inmate Pinson was housed at FCI-Coleman in Florida.

Inmate Pinson had a “history of serious disciplinary infractions which ha[d] not

been controlled through the disciplinary process in a High level [federal prison]

facility.” Because of inmate Pinson’s violent behavior, the unit manager at FCI-

Coleman wrote a letter to his prison’s warden recommending Pinson’s placement

in a SMU “to ensure the safety and security of the institution.” To support his



       3
         Because Caldwell may not be able to prove such reasonable inferences to the satisfaction
of the jury, the facts we recite may ultimately turn out not to reflect the true facts of the case.


                                                3
                Case: 12-11818       Date Filed: 04/07/2014        Page: 4 of 30


written recommendation, the unit manager listed numerous incident reports that

inmate Pinson received from 2007 through April 2009, some of which included

assaults on inmates and staff that resulted in serious and minor injuries.4

       The warden at FCI-Coleman approved the request to refer Pinson to the

SMU. On August 6, 2009, inmate Pinson arrived at the SMU at FCI-Talladega.

       No one disputes that employees at the FCI-Talladega SMU are aware that

SMU inmates are sent to the SMU specifically because they have been violent and

disruptive at other federal prisons. Indeed, the Bureau of Prisons’s SMU policy

states that the SMU unit team reviews for behavioral improvement (i.e.,

compliance with SMU program rules and cessation of violent and disruptive

behavior) every 30 days.

       As employees of the FCI-Talladega SMU, defendants Elston, Williams, and

Davis knew that inmate Pinson’s violent past resulted in his placement in the




       4
         The specific incidents referenced in that recommendation letter were disruptive conduct
– high; assault with serious injury; assault without serious injury (12 times); threatening bodily
harm (5 times); fighting with another person; possessing a dangerous weapon (2 times);
adulterating food or drink; destroying property; refusing to obey an order; and insolence to staff
(2 times).


                                                 4
                Case: 12-11818        Date Filed: 04/07/2014         Page: 5 of 30


SMU. And, in his declaration, plaintiff Caldwell stated that the three defendants

knew of inmate Pinson’s “violent past that got him to the S.M.U. placement.” 5

C.     Plaintiff Caldwell

       In June 2009, plaintiff Caldwell was housed at USP-McCreary in Kentucky.

After a fight with inmates in the recreation yard, Caldwell was also referred for

placement in the SMU. The warden at USP-McCreary recommended Caldwell’s

transfer to the SMU based on Caldwell’s “history of serious and/or disruptive

disciplinary infractions.”6

       On August 18, 2009, Caldwell arrived at the SMU at FCI-Talladega.

Caldwell was assigned to share a cell with inmate Pinson (who had arrived on

August 6).

D.     Unit Manager Elston’s Statement

       On Friday, September 4, 2009—shortly after Caldwell was assigned to be

inmate Pinson’s cellmate at the FCI-Talladega SMU—inmate Pinson told




       5
          The defendants did not move to strike plaintiff Caldwell’s 54-page declaration in the
district court nor did they object to it on appeal.
       6
        Unlike the record evidence related to inmate Pinson’s prior violent history (see note 4),
the record does not reflect the specific prior incidents leading to plaintiff Caldwell’s transfer to
the SMU.


                                                  5
               Case: 12-11818       Date Filed: 04/07/2014       Page: 6 of 30


defendant Elston that he did not want a cellmate. According to inmate Pinson,

defendant Elston replied, “Kill him. I don’t care. I go home at 4:00 p.m.” 7

E.     Cell Fire on September 9

       Sometime before 10 a.m. on September 9, 2009, inmate Pinson started a fire

in the cell he shared with plaintiff Caldwell while both men were locked in the cell.

Plaintiff Caldwell played no part in starting the fire.

       When the cell’s fire alarm activated, defendants Elston and Williams, and

two other correctional officers, responded. Because the sprinkler system was

inoperable, the cell filled with flames and black smoke. The fire was concentrated

at the cell’s locked door but was also in the cell’s light fixture and sink. Plaintiff

Caldwell’s personal property, including his personal photographs, address book,

and legal materials, were also burning inside the cell.

       The responding prison personnel handcuffed plaintiff Caldwell and inmate

Pinson, removed them from their cell, strip searched them, and placed them in “full

chain body restraints.” 8 Inmate Pinson freely told defendants Elston and Williams

that he set the fire and that Caldwell “had nothing to do with it.” As a result of the

       7
        Because our analysis in this opinion turns on whether the knowledge shared by all three
defendants is sufficient to survive summary judgment, we do not rely on defendant Elston’s
alleged September 4 conversation with inmate Pinson.
       8
        The record does not indicate how much time passed after Pinson ignited the fire but
before prison personnel rescued Caldwell and inmate Pinson from their fiery cell.


                                               6
              Case: 12-11818     Date Filed: 04/07/2014    Page: 7 of 30


fire and the efforts to extinguish it, “a large amount of [plaintiff Caldwell’s]

personal property items [inside the cell] were either destroyed and/or damaged to

the point of being unidentifiable and/or unusable.”

      Prison medical staff examined plaintiff Caldwell to assess the injuries he

sustained when he was removed from the cell during the fire. The record does not

contain the results from this medical assessment. However, the record does

indicate that Caldwell injured his knee while exiting the fiery cell.

      After plaintiff Caldwell’s medical examination, defendant Elston instructed

a correctional officer to return Caldwell to the cell with inmate Pinson.

F.    Caldwell’s Fear of Returning to His Cell

      Prior to being returned to his cell, plaintiff Caldwell verbally told defendants

Elston and Williams that he “was in fear for his life if he was placed in the same

cell with Pinson” and that he could not be returned to the same cell as inmate

Pinson. In response, Elston and Williams “smiled [and] shrugged their shoulders”

but otherwise ignored Caldwell’s safety concern.

      Plaintiff Caldwell also verbally told defendant Davis that he feared that his

life was in danger if he was returned to the same cell as inmate Pinson. Davis

responded by telling Caldwell to “deal with it” but otherwise ignored Caldwell’s

safety concern.


                                           7
              Case: 12-11818     Date Filed: 04/07/2014    Page: 8 of 30


      In a declaration produced in response to Caldwell’s complaint, defendant

Elston stated, “If inmate Caldwell had expressed any concerns to me about his

safety, I would have made sure he was not placed back with his cellmate.”

Similarly, defendant Williams stated in a declaration, “If inmate Caldwell had

made any statement which would have indicated he was in any danger, he would

have been secured away from [inmate Pinson].” And, defendant Davis stated in a

declaration, “If inmate Caldwell had expressed any concerns to me about his

safety, I would have notified my supervisor, and I would have made sure he was

not placed back with his cell-mate unless the concerns were resolved.”

      Thus, the defendants acknowledge that they would not have returned

plaintiff Caldwell to the cell with inmate Pinson if plaintiff Caldwell had expressed

any concerns for his safety. Rather, the defendants contend that plaintiff Caldwell

expressed no such concerns. But, at this summary judgment stage, we must accept

as true plaintiff Caldwell’s sworn statement that he told the defendants that he

feared for his safety and his life if he was returned to the cell with inmate Pinson.

G.    Lack of Investigation or Risk Minimization

      Before returning plaintiff Caldwell to the locked cell with inmate Pinson,

neither the defendants nor anyone else investigated how inmate Pinson started the

fire, why Pinson started it, whether Pinson could readily endanger Caldwell’s life a


                                           8
               Case: 12-11818        Date Filed: 04/07/2014   Page: 9 of 30


second time, whether Pinson intended to harm Caldwell in particular or any

assigned cellmate in general, whether Pinson was mentally stable, or any other

mental-capacity or safety-related matter.

       Furthermore, there is no indication that the defendants did anything to assess

the items or circumstances that could allow inmate Pinson to harm Caldwell in the

future. For example, the record reflects that inmate Pinson had access to an 8.5”

shank. And, the record reflects that the cell’s sprinkler system did not work and

that flammable materials remained in the shared cell even after the fire.

Nevertheless, Caldwell was returned to the cell within hours of inmate Pinson

starting a fire in that very cell.

H.     Inmate Pinson’s Attack on September 10

       Sometime before 9:00 a.m. on the morning after the fire, plaintiff Caldwell

was in his cell reading a book when inmate Pinson placed Caldwell in a choke-

hold until Caldwell passed out. When Caldwell regained consciousness, he

discovered that he was on the floor and that his hands and feet were bound with

fabric. Caldwell was bleeding from his nose and from a gash on his head.

       Inmate Pinson held an 8.5” shank, with a handle made from cloth, and yelled

through the cell door that he was going to kill Caldwell. After approximately 90




                                              9
             Case: 12-11818     Date Filed: 04/07/2014    Page: 10 of 30


minutes of hostage negotiations with prison staff, inmate Pinson agreed to submit

to restraints. Thereafter, prison guards removed Caldwell from the cell.

      Medical personnel examined Caldwell. As part of his medical exam,

Caldwell received a CAT scan for possible head trauma and an evaluation for

possible sexual assault. Caldwell had puncture wounds and cuts on his head and

chest; contusions on his scalp, forehead, nose, cheek, and neck; lacerations on his

chest; and abrasions to his wrists, ankles, left knee, and right shin. The record does

not contain results from Caldwell’s CAT scan or sexual assault evaluation.

I.    Post-Attack Debriefing

      Following inmate Pinson’s attack on plaintiff Caldwell, SMU personnel

generated numerous reports summarizing the attack, their response to the attack,

and other pertinent information. In a memorandum produced the day of the attack,

an FCI-Talladega Captain G. Smith, summarized his use-of-force team’s response

to inmate Pinson’s attack. In that report, Captain Smith stated that inmate Pinson

“was very disruptive” and had “an extensive well documented history of disruptive

and assaultive behavior” that was having “a major impact on the orderly running of

the Institution as well as the safety of both Staff and inmates.”




                                          10
               Case: 12-11818        Date Filed: 04/07/2014       Page: 11 of 30


                 II. PROCEEDINGS IN THE DISTRICT COURT

A.     Caldwell’s Sworn Complaint

       In October 2009, Caldwell filed a pro se Bivens action against defendants

Elston and Williams. In January 2010, Caldwell amended his sworn complaint to

add defendant Davis and to clarify his factual allegations. 9 In his sworn complaint,

Caldwell alleged, inter alia, that the three defendants were deliberately indifferent

to the substantial risk that inmate Pinson posed to plaintiff Caldwell’s safety

through their failure to protect Caldwell from inmate Pinson. Caldwell sought

compensatory and punitive damages. 10

       On April 28, 2010, after screening Caldwell’s complaint pursuant to the

Prison Litigation Reform Act, 11 the district court dismissed all claims against the

defendants other than Caldwell’s Eighth Amendment claim that the defendants

failed to protect Caldwell from the risk posed by inmate Pinson. The district court

       9
       Caldwell originally named other defendants; however, the district court dismissed those
defendants. Caldwell does not appeal that decision from the district court.
       10
          Caldwell also sought injunctive relief to enjoin the defendants from placing him in the
SMU with inmate Pinson. The district court denied that request, and Caldwell does not appeal
that decision.
       11
          The PLRA requires the district court to screen complaints filed by prisoners against
officers or employees of governmental entities and dismiss the complaint or any portion of the
complaint that is frivolous, malicious, fails to state a claim upon which relief can be granted, or
seeks monetary relief from a defendant who is immune from such relief. See Jones v. Bock, 549
U.S. 199, 213-14, 127 S. Ct. 910, 920 (2007). Thus, under 28 U.S.C. § 1915A, the district court
may sua sponte dismiss a prisoner’s complaint or any portion of the complaint for any of those
four reasons prior to service of process.


                                                11
               Case: 12-11818   Date Filed: 04/07/2014   Page: 12 of 30


then referred Caldwell’s failure-to-protect claim to the magistrate judge for further

proceedings.

B.    Order to File a Special Report

      The magistrate judge directed the defendants to review and respond to the

factual allegations supporting plaintiff Caldwell’s failure-to-protect claim. The

magistrate judge directed the defendants to provide a Special Report that included

sworn statements describing each defendant’s knowledge of the incident, a list of

all other persons with knowledge of the facts related to the claim, and all

documents relevant to the claim or any subsequent investigation undertaken with

respect to that claim. The magistrate judge required plaintiff Caldwell to make

similar disclosures.

      The magistrate judge forbade additional discovery without express leave of

the court.

C.    Summary Judgment Evidence

      In response to the magistrate judge’s order, the defendants submitted a 24-

page Special Report that articulated factual and legal arguments against plaintiff

Caldwell’s failure-to-protect claim. The defendants attached ten documents to this

Special Report, including affidavits and declarations from the defendants and other

prison employees, internal Bureau of Prison memoranda, and several investigation


                                         12
               Case: 12-11818     Date Filed: 04/07/2014    Page: 13 of 30


reports and files related to inmate Pinson’s September 2009 assault on plaintiff

Caldwell.

         Thereafter, plaintiff Caldwell filed a 54-page declaration that recited

Caldwell’s version of events leading up to inmate Pinson’s September 2009 assault

and contained evidence of Caldwell’s prison grievances. Significantly, Caldwell’s

declaration expressly directed the magistrate judge to specific evidence, contained

in the attachments to the defendants’ Special Report, that supported Caldwell’s

claim.

D.       Defendants’ Summary Judgment Motion

         After receiving the defendants’ Special Report and plaintiff Caldwell’s

response, the magistrate judge construed the defendants’ Special Report as a

motion for summary judgment and construed Caldwell’s sworn declaration and

evidentiary filings as an opposition to the defendants’ motion.

         In their construed motion for summary judgment, the defendants argued that

they were entitled to qualified immunity because they did not violate Caldwell’s

constitutional rights. The defendants did not argue, in the alternative, that they

were entitled to qualified immunity because the law did not clearly establish that

their alleged actions, if proven, were unconstitutional.




                                            13
              Case: 12-11818       Date Filed: 04/07/2014      Page: 14 of 30


E.     Magistrate Judge’s Report and Recommendation

       On January 20, 2012, the magistrate judge issued a report and

recommendation (“R&R”) that the defendants’ motion for summary judgment be

granted. The magistrate judge’s R&R contained only a one-paragraph recitation of

the facts and events that led to inmate Pinson’s assault on plaintiff Caldwell. In

that paragraph, the magistrate judge relied on plaintiff Caldwell’s verified amended

complaint and did not his cite any of the more than 85 pages of summary judgment

evidence.

       After the abbreviated recitation of the facts in his R&R, the magistrate judge

agreed with the defendants that their conduct did not violate Caldwell’s Eighth

Amendment rights.12 Specifically, the magistrate judge stated that the summary

judgment evidence did not support the inference “that the defendants were aware

of a ‘particularized threat or fear’ experienced by the plaintiff” and, therefore,

could not have been “deliberately indifferent to a known danger to [plaintiff

Caldwell].”

       The magistrate judge did not expressly state that the defendants were entitled

to qualified immunity. Consistent with the defendants’ failure to raise any clearly-


       12
        The magistrate judge also found that Caldwell “exhausted his administrative remedies.”
The defendants have not challenged this ruling on appeal.


                                              14
              Case: 12-11818     Date Filed: 04/07/2014   Page: 15 of 30


established argument in its summary judgment motion, the magistrate judge did

not discuss in his R&R whether the law clearly established that the defendants’

actions were unconstitutional.

F.    District Court’s Order

      On February 15, 2012, the district court adopted the magistrate judge’s R&R

and granted the defendants’ motion for summary judgment.

                         III. PROCEEDINGS ON APPEAL

      Plaintiff Caldwell, still proceeding pro se, filed a brief in this Court. In

response, the defendants argued, as they had in the district court, that they were

entitled to qualified immunity because their actions did not violate Caldwell’s

constitutional rights.

      This Court sua sponte appointed counsel to represent plaintiff Caldwell on

appeal and directed Caldwell’s appointed counsel to file a supplemental brief on

Caldwell’s behalf. In their response to Caldwell’s counseled supplemental brief,

the defendants reiterated that they were entitled to qualified immunity because

their actions did not violate Caldwell’s constitutional rights. And, for the first time

in this case, the defendants asserted that they were entitled to qualified immunity

on the alternative ground that the law did not “clearly establish” that their actions

were unconstitutional.


                                          15
               Case: 12-11818        Date Filed: 04/07/2014        Page: 16 of 30


                             IV. STANDARD OF REVIEW

       Because Caldwell proceeded pro se in the district court, we liberally

construe his pleadings. Trawinski v. United Techs., 313 F.3d 1295, 1297 (11th

Cir. 2002). We also credit the “specific facts” pled in plaintiff Caldwell’s sworn

complaint when considering his opposition to summary judgment. Perry v.

Thompson, 786 F.2d 1093, 1095 (11th Cir. 1986) (“Plaintiff alleged specific facts

in his sworn complaint and they were required to be considered in their sworn

form.”); Sammons v. Taylor, 967 F.2d 1533, 1545 n.5 (11th Cir. 1992) (“[F]acts

alleged in an inmate’s sworn pleading are sufficient and . . . a separate affidavit is

not necessary.”).

       In reviewing a district court’s grant of summary judgment, we view all the

evidence and draw all reasonable inferences in the light most favorable to the non-

moving party. 13 Rodriguez v. Sec’y for Dep’t of Corrs., 508 F.3d 611, 616 (11th

Cir. 2007). Summary judgment is appropriate when the evidence, viewed in the


       13
          In their initial response brief on appeal, the defendants acknowledge that we review de
novo the district court’s factual findings and legal conclusions. The defendants argued for the
first time in their supplemental response brief that this Court should review the facts recounted in
the magistrate judge’s R&R only for plain error because plaintiff Caldwell did not object to the
R&R. See Owusu-Ansah v. Coca-Cola Co., 715 F.3d 1306, 1308 (11th Cir.), cert. denied, 134 S.
Ct. 655 (2013). Caldwell asserts that he never received the R&R. We need not decide whether
de novo or plain error review applies because the magistrate judge’s failure to consider any of
the more than 85 pages of summary judgment evidence in the merits portion of his R&R
constituted plain error in any event. See id.


                                                16
             Case: 12-11818      Date Filed: 04/07/2014   Page: 17 of 30


light most favorable to the non-moving party, “presents no genuine issue of

material fact and compels judgment as a matter of law in favor of the moving

party.” Owusu-Ansah v. Coca-Cola Co., 715 F.3d 1306, 1307 (11th Cir.), cert.

denied, 134 S. Ct. 655 (2013).

                          V. QUALIFIED IMMUNITY

      The defendants assert that that they are not liable under the Eighth

Amendment because they are entitled to qualified immunity.

      “The defense of qualified immunity completely protects government

officials performing discretionary functions from suit in their individual capacities

unless their conduct violates ‘clearly established statutory or constitutional rights

of which a reasonable person would have known.’ ” Gonzalez v. Reno, 325 F.3d

1228, 1233 (11th Cir. 2003) (quoting Hope v. Pelzer, 536 U.S. 730, 739, 122 S. Ct.

2508, 2515 (2002)). “To receive qualified immunity, the government official must

first prove that he was acting within his discretionary authority.” Id. at 1234.

      Caldwell concedes that the defendants were acting “within the scope of

[their] discretionary authority,” so he bears the burden to show that the defendants

are not entitled to qualified immunity. See Townsend v. Jefferson Cnty., 601 F.3d

1152, 1158 (11th Cir. 2010) (internal quotation marks omitted); see also Gonzalez,

325 F.3d at 1234 (“Once the defendants have established that they were acting


                                          17
             Case: 12-11818      Date Filed: 04/07/2014    Page: 18 of 30


within their discretionary authority, the burden shifts to the plaintiff[] to show that

qualified immunity is not appropriate.”). To meet his burden, plaintiff Caldwell

must prove both that “(1) the defendants violated a constitutional right, and (2) this

right was clearly established at the time of the alleged violation.” Hollman ex rel.

Hollman v. Harland, 370 F.3d 1252, 1264 (11th Cir. 2004). We address each

prong of the qualified immunity analysis below.

                   VI. EIGHTH AMENDMENT VIOLATION

A.    Legal Principles

      The Eighth Amendment “imposes [a] dut[y] on [prison] officials” to “take

reasonable measures to guarantee the safety of the inmates.” Farmer v. Brennan,

511 U.S. 825, 832, 114 S. Ct. 1970, 1976 (1994) (quotation marks omitted). In

particular, under the Eighth Amendment, “prison officials have a duty to protect

prisoners from violence at the hands of other prisoners.” Id. at 833, 114 S. Ct. at

1976 (citing various courts of appeals) (quotation marks omitted and alterations

adopted); Rodriguez, 508 F.3d at 616–17. “It is not, however, every injury

suffered by one inmate at the hands of another that translates into a constitutional

liability for prison officials responsible for the victim’s safety.” Farmer, 511 U.S.

at 834, 114 S. Ct. at 1977.




                                           18
             Case: 12-11818     Date Filed: 04/07/2014    Page: 19 of 30


      A prison official violates the Eighth Amendment “when a substantial risk of

serious harm, of which the official is subjectively aware, exists and the official

does not respond reasonably to the risk.” Carter v. Galloway, 352 F.3d 1346, 1349

(11th Cir. 2003) (internal quotation marks omitted) (alterations adopted) (emphasis

added); see also Farmer, 511 U.S. at 828, 114 S. Ct. at 1974 (“A prison official’s

‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates

the Eighth Amendment.”). To survive summary judgment on a deliberate

indifference failure-to-protect claim, “a plaintiff must produce sufficient evidence

of (1) a substantial risk of serious harm; (2) the defendants’ deliberate indifference

to that risk; and (3) causation.” Goodman v. Kimbrough, 718 F.3d 1325, 1331

(11th Cir. 2013) (internal quotation marks omitted).

      When examining the first element—a substantial risk of serious harm—the

court uses an objective standard. See Marsh v. Butler Cnty., Ala., 268 F.3d 1014,

1028–29 (11th Cir. 2001) (en banc), abrogated on other grounds by Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007). The second element—the

defendant’s deliberate indifference to that risk—has two components: one

subjective and one objective. To satisfy the subjective component, a plaintiff must

produce evidence that the defendant “actually (subjectively) kn[ew] that an inmate

[faced] a substantial risk of serious harm.” Rodriguez, 508 F.3d at 617 (citing


                                          19
             Case: 12-11818     Date Filed: 04/07/2014    Page: 20 of 30


Farmer, 511 U.S. at 829, 837, 844, 114 S. Ct. at 1974, 1979, 1982–83, and other

cases) (footnote omitted). To satisfy the objective component, a plaintiff must

produce evidence that the defendant “disregard[ed] that known risk by failing to

respond to it in an (objectively) reasonable manner.” Id.

      With regard to the subjective component of the second element—i.e., the

defendant’s actual knowledge that an inmate faced a substantial risk of serious

harm—the defendant “must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Farmer, 511 U.S. at 837, 114 S. Ct. at 1979. “Whether a prison

official had the requisite knowledge of a substantial risk is a question of fact

subject to demonstration in the usual ways, including inference from circumstantial

evidence.” Rodriguez, 508 F.3d at 617 (quoting Farmer, 511 U.S. at 842, 114 S.

Ct. at 1981) (quotation marks omitted).

B.    Application to Caldwell’s Claim

      Plaintiff Caldwell asserts that the three defendants violated his Eighth

Amendment right because they allowed Caldwell to be returned to the cell with

inmate Pinson despite their knowledge of the substantial safety risk that inmate

Pinson posed to Caldwell and without any attempt to minimize that risk.




                                          20
             Case: 12-11818     Date Filed: 04/07/2014   Page: 21 of 30


      Given inmate Pinson’s past prison violence before his SMU transfer, his fire

setting, and his violent assault on plaintiff Caldwell—which involved suffocation

and bondage and which resulted in head trauma, many contusions and cuts, and

possible sexual assault—the defendants do not dispute the first element (i.e., a

substantial risk of serious harm) of Caldwell’s deliberate indifference claim. See

McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983) (noting in the context of a

§ 1983 action that an allegation of an unjustified serious physical assault against an

inmate raises an arguable Eighth Amendment claim).

      Moreover, at this summary judgment juncture, the defendants do not dispute

the objective component of the second element of Caldwell’s claim. That is, the

defendants do not dispute that—if they had actual, subjective knowledge that

Caldwell faced a substantial risk of serious harm from inmate Pinson—their

alleged failure to make any attempt, or take any action, to minimize that risk and

their returning Caldwell, almost immediately, back into the locked cell with inmate

Pinson was objectively unreasonable. Nor do the defendants dispute that—if they

had such subjective knowledge of the risk that Caldwell faced—the third

element—causation—is satisfied.

      Stated more simply, the only part of plaintiff Caldwell’s deliberate

indifference claim that the defendants contest is the subjective component of the


                                          21
             Case: 12-11818       Date Filed: 04/07/2014   Page: 22 of 30


second element: whether there is sufficient evidence from which a jury could find

that the defendants actually (subjectively) knew that Caldwell faced a substantial

risk of serious harm from inmate Pinson.

      To evaluate the disputed element of Caldwell’s deliberate indifference

claim, we first state what the defendants knew (based on the summary judgment

evidence, in the light most favorable to plaintiff Caldwell, and the reasonable

inferences drawn therefrom):

         • During his incarceration at another federal prison, inmate Pinson was

             very disruptive and had a violent past that resulted in his placement in

             the SMU. Inmate Pinson required greater prison management at the

             SMU to ensure the safety, security, and orderly operation of federal

             prisons.

         • On the morning of September 9, 2009, while inmate Pinson and

             plaintiff Caldwell were locked in their shared cell, inmate Pinson

             started a fire in the cell. Caldwell played no part in starting that fire,

             and inmate Pinson quickly and freely claimed full responsibility for

             starting the fire.

         • Inmate Pinson used Caldwell’s personal photographs and papers when

             starting the fire.


                                           22
   Case: 12-11818     Date Filed: 04/07/2014     Page: 23 of 30


• While the inmates remained in the locked cell, the fire filled the cell

   with flames and black smoke. Although the fire was concentrated at

   the door, it had also spread to (or from) the cell’s light fixture, sink,

   and plaintiff Caldwell’s personal property.

• The fire was so severe that the flames and firefighting efforts

   destroyed a large amount of Caldwell’s personal property, including

   his personal photographs, address book, and legal materials.

• After being rescued from his locked, fiery cell, plaintiff Caldwell

   needed a medical examination to assess his injuries.

• The cell fire threatened plaintiff Caldwell’s and inmate Pinson’s lives

   and/or safety.

• After the fire but before he was returned his cell, plaintiff Caldwell

   told each defendant that he feared that his life would be in danger if he

   was returned to the cell with inmate Pinson.

• Following inmate Pinson’s attack on plaintiff Caldwell, Captain Smith

   stated in a report that inmate Pinson “was very disruptive” and had

   “an extensive well documented history of disruptive and assaultive

   behavior” that was having “a major impact on the orderly running of

   the Institution as well as the safety of both Staff and inmates.”

                                 23
              Case: 12-11818    Date Filed: 04/07/2014   Page: 24 of 30


       A reasonable jury could infer from these facts that the defendants actually

knew that Caldwell faced a substantial risk of serious harm from inmate Pinson.

The defendants knew that inmate Pinson had a violent past, was very disruptive,

and needed greater management. They knew that inmate Pinson started a

dangerous cell fire that endangered his life and Caldwell’s life and that Pinson

expressed no regret at having endangered Caldwell’s life or safety. And, because

inmate Pinson used Caldwell’s personal photographs and papers to start the fire,

the defendants knew that it was possible that inmate Pinson was targeting Caldwell

with his unsafe actions. They also knew that Caldwell feared for his life if he was

returned to a cell with inmate Pinson. And, a jury could reasonably infer from the

facts preceding Caldwell’s expression of fear that Caldwell had a well-founded

basis for his fear.

       The defendants argue that the cell fire was just as likely to harm inmate

Pinson as plaintiff Caldwell, and, therefore, the defendants did not have notice that

inmate Pinson would try to harm Caldwell specifically. However, the fact that

inmate Pinson was willing to put his own life in jeopardy does not diminish the

fact that he also jeopardized Caldwell’s life by setting the locked cell on fire. Nor

does it negate the defendants’ knowledge of inmate Pinson’s history of violence.

And, it does not diminish the reasonable inferences drawn from the fact that inmate


                                          24
               Case: 12-11818   Date Filed: 04/07/2014    Page: 25 of 30


Pinson intentionally burned Caldwell’s personal effects in the fire. Those facts,

viewed together with Caldwell’s repeated statements that he feared (and had reason

to fear) for his life if he was locked back in a locked cell with inmate Pinson, are

sufficient to allow a jury to infer that the defendants actually knew that Caldwell

faced a substantial risk of serious harm if he was returned to a cell with inmate

Pinson. See Farmer, 511 U.S. at 842, 114 S. Ct. at 1981 (“Whether a prison

official had the requisite knowledge of a substantial risk is a question of fact

subject to demonstration in the usual ways, including inference from circumstantial

evidence, . . . and a factfinder may conclude that a prison official knew of a

substantial risk from the very fact that the risk was obvious.”). This is especially

true given that the defendants put plaintiff Caldwell back into the cell with inmate

Pinson just a few hours after the cell fire was extinguished.

      We stress that plaintiff Caldwell must show more than “a generalized

awareness of risk” and “much more than mere awareness of Inmate [Pinson’s]

generally problematic nature.” Carter, 352 F.3d at 1349–50. But, as explained

above, plaintiff Caldwell has done that here. And, contrary to the defendants’

arguments, Caldwell was not required to produce evidence of the precise way that

inmate Pinson might harm him in the future. See Farmer, 511 U.S. at 843, 114 S.

Ct. at 1982.


                                          25
             Case: 12-11818     Date Filed: 04/07/2014    Page: 26 of 30


      Furthermore, “an Eighth Amendment claimant need not show that a prison

official acted or failed to act believing that harm actually would befall an inmate; it

is enough that the official acted or failed to act despite his knowledge of a

substantial risk of serious harm.” Id. at 842, 114 S. Ct. at 1981. Thus, a jury need

not infer that the defendants intended that inmate Pinson harm Caldwell or that

they actually believed that inmate Pinson would harm Caldwell. It is enough that a

jury be able to infer from the evidence that the defendants actually knew of a

substantial risk that inmate Pinson would seriously harm Caldwell. The summary

judgment evidence would allow a jury to draw those inferences and make those

findings. Accord Rodriguez, 508 F.3d at 621–22 (concluding that a jury question

existed as to the defendant’s subjective knowledge of a substantial risk of serious

harm to the plaintiff).

      Because the record contains sufficient evidence from which a reasonable

jury could find the subjective element of Caldwell’s Eighth Amendment failure-to-

protect claim, the district court erred in granting the defendants’ motion for

summary judgment on that basis.




                                          26
             Case: 12-11818     Date Filed: 04/07/2014    Page: 27 of 30


                     VII. CLEARLY ESTABLISHED LAW

      The only remaining issue relevant to the defendants’ qualified immunity

defense is whether, by September 9, 2009, preexisting law clearly established that

the defendants’ conduct violated the Eighth Amendment.

      In determining whether a right is clearly established, the relevant, dispositive

inquiry is “whether it would be clear to a reasonable officer that his conduct was

unlawful in the situation he confronted.” Cottone v. Jenne, 326 F.3d 1352, 1359

(11th Cir. 2003) (quotation marks omitted); see also Coffin v. Brandau, 642 F.3d

999, 1013 (11th Cir. 2011) (en banc). “In making this inquiry, the salient question

is whether the state of the law gave the [defendants] fair warning that their alleged

conduct was unconstitutional.” Cottone, 326 F.3d at 1359 (quoting Hope, 536 U.S.

at 741, 122 S. Ct. at 2516 (alterations adopted) (quotation marks omitted).

      Prior to the conduct in this case, this Court already clarified that a prison

guard violates a prisoner’s Eighth Amendment right when that guard actually

(objectively and subjectively) knows that one prisoner poses a substantial risk of

serious harm to another, yet fails to take any action to investigate, mitigate, or




                                          27
               Case: 12-11818       Date Filed: 04/07/2014       Page: 28 of 30


monitor that substantial risk of serious harm. 14 See, e.g., Cottone, 326 F.3d at

1358–60; Hale v. Tallapoosa Cnty., 50 F.3d 1579, 1584 (11th Cir. 1995); LaMarca

v. Turner, 995 F.2d 1526, 1536–38 (11th Cir. 1993). This Court, in Cottone, held

that the total failure to monitor or supervise a visibly violent, mentally unstable,

schizophrenic inmate who was housed in a separate unit for mentally ill inmates

and who posed a substantial risk of serious harm to other inmates in that housing

unit constituted deliberate indifference. 326 F.3d at 1358–59.

       Here, similar to the case in Cottone, there was a known, violent inmate

(Pinson) who was housed in a separate unit for violent and disruptive inmates and

who had already threatened his cellmate’s (Caldwell’s) safety through the

intentional and dangerous act of setting their shared, locked cell on fire. And,

almost immediately after Caldwell was rescued from that fiery cell, Caldwell

specifically told the defendants that he feared that his life was in danger if he was

returned to the locked cell with inmate Pinson. Armed with actual, subjective

knowledge of inmate Pinson’s prior violence before coming to the SMU, inmate

Pinson’s recent violence against plaintiff Caldwell, and Caldwell’s reported fear of

being placed in a small, locked cell with inmate Pinson again, the defendants—like

       14
         Only cases from the United States Supreme Court, this Court, and the highest state
court under which the claim arose can clearly establish the law in our Circuit. Coffin, 642 F.3d
at 1013.


                                               28
             Case: 12-11818     Date Filed: 04/07/2014    Page: 29 of 30


the defendants in Cottone—took no action. They did not investigate inmate

Pinson’s motives; they did not monitor inmate Pinson’s actions; they did not

search the cell; and they did not take any other action to mitigate the substantial

risk of serious harm that inmate Pinson posed to plaintiff Caldwell. When viewed

in plaintiff Caldwell’s favor, the facts show that, shortly after extinguishing a

sizeable cell fire, the defendants simply locked Caldwell back in the cell with

inmate Pinson and walked away.

      By the time of the fire and assault in September 2009, the law of this Circuit,

as expressed in Cottone, clearly established that the defendants’ total failure to

investigate—or take any other action to mitigate—the substantial risk of serious

harm that inmate Pinson posed to plaintiff Caldwell constituted unconstitutional

deliberate indifference to Caldwell’s Eighth Amendment rights. Thus, the

defendants are not entitled to qualified immunity at this summary judgment stage.

      We have not forgotten that the facts and reasonable inferences set forth and

analyzed in this opinion are presented in the light most favorable to plaintiff

Caldwell. We are aware that Caldwell may not be able to prove such facts to the

satisfaction of the jury and that the jury may elect not to draw inferences from the

circumstantial evidence in Caldwell’s favor. Nevertheless, at this summary




                                          29
             Case: 12-11818      Date Filed: 04/07/2014    Page: 30 of 30


judgment stage, and given plaintiff Caldwell’s version of the events, the defendants

have not shown that they are entitled to qualified immunity.

                               VIII. CONCLUSION

      Because the defendants are not entitled to qualified immunity based on the

summary judgment evidence, we vacate the district court’s judgment and remand

for further proceedings consistent with this opinion.

      Because no discovery beyond initial disclosures has occurred in this case,

the district court should permit all parties a reasonable time, of at least 3 months, to

conduct discovery.

      VACATED AND REMANDED.




                                          30